Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 07/26/2022.
Claims 1 – 20 have been examined; wherein:
Claims 1, 3 – 8, 11, 13 – 16, and 19 have been amended; and
Claims 2, 12, and 17 have been canceled.
Claims 1, 3 – 11, 13 – 16, and 18 – 20 are being finally rejected.

Response to Amendment
Objection for abstract is withdrawn in view of Applicant’s amendments.
Objections for claims 1 – 20 are withdrawn in view of Applicant’s amendments.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections for claims 1 – 15 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.  See RAJANNA et al. (Pub. No. US 2015/0143339 A1), art being made of record.


Claim Interpretation
The claimed memory system (claims 1 and 3 – 10) recites “a memory system comprising a memory device” and “a memory controller”. 
More specifically, claim 1 recites “A memory system comprising: 
a memory device configured to store firmware comprising multiple binary codes; and 
a memory controller configured to control the memory device, 
wherein the memory controller is configured to store a function group… 
the memory controller is configured to load a binary code…;
the memory controller is configured to generate the call path information…”  “firmware”, “function group”, “binary code”, and “call path information” are not elements of claimed apparatus (emphasis added.) 
Additional functional steps are performed by the claimed memory system when the “firmware”, the “function group”, and the “binary code” are put in to the claimed memory system in the future. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software, and a basic function of a memory controller is for (“configured to”) storing data/function and loading/executing (emphasis added.) 
Thus, based on their broadest reasonable interpretation, any prior art disclosing memory system having memory and memory controller, which can be programmed later with firmware as needed to perform the recited steps, will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “firmware” is executed by a processor to control operations of the memory controller which performs the recited steps on stored function group and loaded binary code. For the compact prosecution purpose, claims will be treated as if including “firmware”, “function group”, and “binary code” are positive elements of the claimed apparatus (e.g., “--a memory device storing firmware--; --the memory controller storing a function group--; --the memory controller loading a binary code--; and --the memory controller generating the call path information--" for the following rejection, see 103 rejection) (emphasis added.)
Applicant is advised to amend claims based on the above interpretation.
  
The claimed memory controller (claims 11 and 13 – 15) recites “A memory controller comprising: 
a memory interface configured to communicate with a memory device configured to store firmware comprising multiple binary codes; and 
a control circuit configured to control the memory device, wherein the control circuit is configured to store a function group…;
the control circuit is configured to load a binary code…
the memory controller is configured to generate the call path information…”  “firmware”, “function group”, “binary code”, and “call path information” are not elements of claimed apparatus (emphasis added.) 
Additional functional steps are performed by the claimed memory system when the “firmware”, the “function group”, and the “binary code” are put in to the claimed memory controller in the future. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software, and a basic function of a memory controller is for (“configured to”) storing data/function and loading/executing (emphasis added.) 
Thus, based on their broadest reasonable interpretation, any prior art disclosing memory system having memory and memory controller, which can be programmed later with firmware as needed to perform the recited steps, will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “firmware” is executed by a processor to control operations of the memory controller which performs the recited steps on stored function group and loaded binary code. For the compact prosecution purpose, claims will be treated as if including “firmware”, “function group”, and “binary code” are positive elements of the claimed apparatus (e.g., “--a memory device storing firmware--; --the control circuit storing a function group--; --the control circuit loading a binary code--; and --the memory controller generating the call path information--" for the following rejection, see 103 rejection) (emphasis added.)
Applicant is advised to amend claims based on the above interpretation.

The claimed memory system (claims 16 and 18 – 20) merely recites “A method for operating a memory system comprising a memory device configured to store firmware…”  The “firmware” is not an element of claimed apparatus (emphasis added.) 
Additional functional steps of the method are performed by the claimed method when the “firmware” is put in to the claimed memory device in the future. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software (emphasis added.) 
Thus, based on their broadest reasonable interpretation, any prior art disclosing memory system having memory, which can be programmed later with firmware as needed to perform the recited steps of the method, will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “firmware” is executed by a processor to control operations of the memory system which performs the recited steps of the method. For the compact prosecution purpose, claims will be treated as if including “firmware” is positive elements of the claimed apparatus (e.g., “--a memory device storing firmware-- for the following rejection, see 103 rejection.)
Applicant is advised to amend claims based on the above interpretation.

Claims 1 and 3 – 8 recite memory controller.  The memory controller, when read in light of specification (Fig. 1 and paragraph [0073]), defines sufficient and definite structure to one skill in the art to preclude application of 112(f).
Claims 11 and 13 – 15 recite a memory controller comprising memory interface and control circuit.  The memory interface and the control circuit, when read in light of specification (Fig. 1 and paragraph [0073]), define sufficient and definite structure to one skill in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 11, 13 – 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STRUK et al. (Pub. No. US 2010/0023673; hereinafter Struk.)

Claim 1 and 3 – 10 
Struk teaches a memory system comprising: 
a memory device and a memory controller configured to control the memory device (Struk; [0016] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104…Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…)
Additional functional steps are, when the “firmware”, the “function group”, and the “binary code” are put in to the claimed memory system in the future, performed by the claimed memory system. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software, and a basic function of a memory controller is for (“configured to”) storing data/function and loading/executing (emphasis added.) 

Claim 11 and 13 – 15 
Struk teaches a memory controller comprising: 
a memory interface configured to communicate with a memory device  and a control circuit configured to control the memory device (Struk; [0016] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104…Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…)
Additional functional steps are, when the “firmware”, the “function group”, and the “binary code” are put in to the claimed memory controller in the future, performed by the claimed memory system. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software, and a basic function of a memory controller is for (“configured to”) storing data/function and loading/executing (emphasis added.)

Claim 16 and 18 – 20 
Struk teaches a method for operating a memory system comprising a memory device configured to store firmware comprising multiple binary codes (Struk; [0016 – 0017] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104…)
Additional functional steps of the method are, when the “firmware” is put in to the claimed memory device in the future, performed by the claimed method. Furthermore, a basic function of a memory device is for (“configured to”) storing data/software (emphasis added.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 6, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Struk in view of RAJANNA et al. (Pub. No. US 2015/0143339 A1; hereinafter Rajanna.)

Claim 1
Struk teaches a memory system comprising: 
a memory device configured to store firmware comprising multiple binary codes (Struk; [0016 – 0017] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108…Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108…); and 
a memory controller configured to control the memory device (Struk; [0016] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104…Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…), 
wherein the memory controller is configured to store a function group comprising all or some functions included in one of the multiple binary codes (Struk; Fig. 1A, [0016 – 0017] …Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108… The firmware that runs a memory storage device is broken up into overlays appropriately sized to fit into a RAM to be executed… if a function in a first overlay calls for another function in a second overlay and vice versa, then the system would spend much time "thrashing" between the two overlays…; [0020 – 0022] A (firmware) function stored in an overlay may be called at any time…) (Emphasis added), 
wherein the memory controller is configured to load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint [ (Struk; Fig. 1C; [0029] FIG. 1C is a flowchart describing an embodiment of overlay management at a high level. In step 200 the system checks the OMT to see if an overlay with a called function is in ORAM (function is already loaded at second timepoint before it is called). If it is, the function will be executed from the ORAM as seen in step 22 (function is called at first timepoint)…)
But, Struk does not explicitly teach load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint based on call path information indicating a relationship among the functions included in the function group and call probability information of the functions included in the function group, wherein the memory controller is configured to generate the call path information of the functions included in the function group on a basis of a result of static analysis of the function group, and wherein the static analysis is conducted while the functions included in the function group are not called.
However, Rajanna teaches 
load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint (Rajanna; [0073] In some embodiments, such re-ordering or re-ranking of function call paths in a path list to determine path probability 4040 may also include evaluating the function call paths against past run-time traces 4050…, binary code is loaded; 
[0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…) based on call path information indicating a relationship among the functions included in the function group (Rajanna; [0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…; see Figs. 1c & 2, call graph and call graph structure) and call probability information of the functions included in the function group (Rajanna; [0072 – 0073] In some embodiments, a likelihood or probability of a particular function call path may be associated with a specific probability percentage calculated based on path length, codebase, and class weight factors. In other embodiments, a likelihood or probability of a particular function call path may be expressed in relative terms compared to other call paths without providing a specific percentage. In some embodiments, a likelihood or probability of a particular function call path may be indicated by a ranking order of a particular call path in the call path list…),
wherein the memory controller is configured to generate the call path information of the functions included in the function group on a basis of a result of static analysis of the function group (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…
Fig. 1a, [0037 – 0048] An embodiment of a graph construction process for a monolithic codebase is shown in FIG. 1a. In the embodiment shown, each function in the codebase may have a function signature… The function signature may be generated or read 1001 and the function identified by the signature may be added to the graph 1070 as a node…Call-to functions are those functions that are or can be called from within the added function…In other embodiments, call-from information may be generated recursively during graph construction. In such embodiments, identifying a call-from function in a particular node may enable that particular node to be identified as a call-to node for the node representing the call-from function…In some embodiments, the function, along with any potential child nodes 1020 may be added to the call graph 1090. The graph may be built 1050 in this way for the various call paths, with each graph node being associated with a filter such as a Bloom filter…; see Figs. 1c & 2, call graph and call graph structure), and 
wherein the static analysis is conducted while the functions included in the function group are not called (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…)
Struk and Rajanna are in the same analogous art as they are in the same field of endeavor, analyzing code.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rajanna teachings into Struk invention to utilize Rajanna technology to generate function call graph for code efficiently as suggested by Rajanna ([0033 – 0034].)

Claim 3
Rajanna teaches the memory controller is configured to measure call frequencies of the functions included in the function group during runtime and to update the call probability information regarding the functions included in the function group (Rajanna; [0072 – 0073] In some embodiments, a likelihood or probability of a particular function call path may be associated with a specific probability percentage calculated based on path length, codebase, and class weight factors … In some embodiments, such re-ordering or re-ranking of function call paths in a path list to determine path probability 4040 may also include evaluating the function call paths against past run-time traces 4050. Such run-time traces may include historical function call data showing frequent and/or likely call paths based on historical application behavior…) Motivation for incorporating Rajanna into Struk is the same as motivation in claim 1.

Claim 4
Struk also teaches the memory controller is configured to load the binary code comprising the first function into the first memory area at the second timepoint when a probability that the first function will be called is equal to or greater than a threshold probability (Struk; Fig. 2, [0034] Returning now to FIG. 2, the next action may be to generate a prediction graph of chunks, using the prediction graph of blocks (block 204). As will be recalled from the earlier discussion, a chunk is a sequence of blocks that is determined to have a sufficient probability of occurring together. Identifying chunks is based on an analysis of the blocks represented in the graph, and the probabilities represented by the edged in the graph (or the cells in the tabular representation of that graph). In order to identify chunks, one may choose a threshold, and then may keep adding blocks to the chuck as long as the probability of reaching the next block is greater than or equal to the threshold. For example, suppose one sets the threshold at 0.9. Then, referring to graph 300 of FIG. 3 (or its tabular representation 400 of FIG. 4), it can be seen that the probability that D will be requested directly after B is 0.9, so the transition from B to D satisfies the threshold. Thus, B and D can be grouped together into a single chunk…) 

Claim 5
Struk also teaches when a size of free space in the first memory area is less than a size of the binary code comprising the first function at the second timepoint, the memory controller is configured to evict at least one of eviction candidate binary codes from the first memory area, the eviction candidate binary codes being binary codes already loaded into the first memory area at the second timepoint (Struk; [0027 – 0029] In order to load an overlay, sufficient free space must be available in RAM. In general, space is made available though an eviction process. 
Eviction refers to the process of selecting an overlay that is already in RAM and discarding it to make space available for a new overlay to be loaded…)

Claim 6
Struk also teaches the memory controller is configured to determine an eviction target binary code from the eviction candidate binary codes on a basis of a least recently used (LRU) policy (Struk; [0028] Eviction refers to the process of selecting an overlay that is already in RAM and discarding it to make space available for a new overlay to be loaded… Although the LRL approach is generally preferred, any generalized eviction methodology such as a least recently used ("LRU") approach may be utilized…)

Claim 11
Struk teaches a memory controller comprising: 
a memory interface configured to communicate with a memory device configured to store firmware comprising multiple binary codes (Struk; [0016 – 0017] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104 …Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108… Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…), a memory interface for interfacing with flash memory array 108 is inherently included in the memory controller 104; and 
a control circuit configured to control the memory device (Struk; [0016] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104…Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…), 
wherein the control circuit is configured to store a function group comprising functions included in one of the multiple binary codes (Struk; Fig. 1A, [0016 – 0017] …Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108… The firmware that runs a memory storage device is broken up into overlays appropriately sized to fit into a RAM to be executed… if a function in a first overlay calls for another function in a second overlay and vice versa, then the system would spend much time "thrashing" between the two overlays…; [0020 – 0022] A (firmware) function stored in an overlay may be called at any time…) (Emphasis added), 
wherein the control circuit is configured to load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint [ (Struk; Fig. 1C; [0029] FIG. 1C is a flowchart describing an embodiment of overlay management at a high level. In step 200 the system checks the OMT to see if an overlay with a called function is in ORAM (function is already loaded at second timepoint before it is called). If it is, the function will be executed from the ORAM as seen in step 22 (function is called at first timepoint)…)
But, Struk does not explicitly teach load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint based on call path information indicating a relationship among the functions included in the function group and call probability information of the functions included in the function group, wherein the memory controller is configured to generate the call path information of the functions included in the function group on a basis of a result of static analysis of the function group, and wherein the static analysis is conducted while the functions included in the function group are not called.
However, Rajanna teaches 
load a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint (Rajanna; [0073] In some embodiments, such re-ordering or re-ranking of function call paths in a path list to determine path probability 4040 may also include evaluating the function call paths against past run-time traces 4050…, binary code is loaded; 
[0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…) based on call path information indicating a relationship among the functions included in the function group (Rajanna; [0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…; see Figs. 1c & 2, call graph and call graph structure) and call probability information of the functions included in the function group (Rajanna; [0072 – 0073] In some embodiments, a likelihood or probability of a particular function call path may be associated with a specific probability percentage calculated based on path length, codebase, and class weight factors. In other embodiments, a likelihood or probability of a particular function call path may be expressed in relative terms compared to other call paths without providing a specific percentage. In some embodiments, a likelihood or probability of a particular function call path may be indicated by a ranking order of a particular call path in the call path list…),
wherein the memory controller is configured to generate the call path information of the functions included in the function group on a basis of a result of static analysis of the function group (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…
Fig. 1a, [0037 – 0048] An embodiment of a graph construction process for a monolithic codebase is shown in FIG. 1a. In the embodiment shown, each function in the codebase may have a function signature… The function signature may be generated or read 1001 and the function identified by the signature may be added to the graph 1070 as a node…Call-to functions are those functions that are or can be called from within the added function…In other embodiments, call-from information may be generated recursively during graph construction. In such embodiments, identifying a call-from function in a particular node may enable that particular node to be identified as a call-to node for the node representing the call-from function…In some embodiments, the function, along with any potential child nodes 1020 may be added to the call graph 1090. The graph may be built 1050 in this way for the various call paths, with each graph node being associated with a filter such as a Bloom filter…; see Figs. 1c & 2, call graph and call graph structure), and 
wherein the static analysis is conducted while the functions included in the function group are not called (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…)
Struk and Rajanna are in the same analogous art as they are in the same field of endeavor, analyzing code.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rajanna teachings into Struk invention to utilize Rajanna technology to generate function call graph for code efficiently as suggested by Rajanna ([0033 – 0034].)

Claim 13
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 16
Struk teaches a method for operating a memory system comprising a memory device configured to store firmware comprising multiple binary codes (Struk; [0016 – 0017] FIG. 1A illustrates flash memory storage device ("FMSD") 100. FMSD comprises a flash memory array 108, memory controller 104 …Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108… Flash memory array 108 is coupled to memory controller 104 via control and data lines 106…), the method comprising: 
determining a function group comprising functions included in one of the multiple binary codes (Struk; Fig. 1A, [0016 – 0017] …Flash memory array 108 is used to store mass quantities of user files and is the main data storage repository of device 100. As such, it is desirable to take advantage of the large capacity and to store the firmware, or operating instructions for FMSD 100 with array 108… The firmware that runs a memory storage device is broken up into overlays appropriately sized to fit into a RAM to be executed… if a function in a first overlay calls for another function in a second overlay and vice versa, then the system would spend much time "thrashing" between the two overlays…; [0020 – 0022] A (firmware) function stored in an overlay may be called at any time…) (Emphasis added), 
loading a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint [ (Struk; Fig. 1C; [0029] FIG. 1C is a flowchart describing an embodiment of overlay management at a high level. In step 200 the system checks the OMT to see if an overlay with a called function is in ORAM (function is already loaded at second timepoint before it is called). If it is, the function will be executed from the ORAM as seen in step 22 (function is called at first timepoint)…)
But, Struk does not explicitly teach loading a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint based on call path information indicating a relationship among the functions included in the function group and call probability information of the functions included in the function group, wherein the call path information of the functions included in the function group is generated on a basis of a result of static analysis of the function group, and wherein the static analysis is conducted while the functions included in the function group are not called.
However, Rajanna teaches 
loading a binary code comprising a first function called at a first timepoint into a first memory area at a second timepoint preceding the first timepoint (Rajanna; [0073] In some embodiments, such re-ordering or re-ranking of function call paths in a path list to determine path probability 4040 may also include evaluating the function call paths against past run-time traces 4050…, binary code is loaded; 
[0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…;) based on call path information indicating a relationship among the functions included in the function group (Rajanna; [0034] … In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function… 
[0049 – 0051] An example of an embodiment of a common binary file identification process to find a call path is depicted in FIG. 1b Starting with a binary file filter 1100 such as a Bloom filter, and a starting node 1170 and ending node 1180 in a graph, the function signatures associated with the start and end nodes may be evaluated using the filter 1110…; see Figs. 1c & 2, call graph and call graph structure) and call probability information of the functions included in the function group (Rajanna; [0072 – 0073] In some embodiments, a likelihood or probability of a particular function call path may be associated with a specific probability percentage calculated based on path length, codebase, and class weight factors. In other embodiments, a likelihood or probability of a particular function call path may be expressed in relative terms compared to other call paths without providing a specific percentage. In some embodiments, a likelihood or probability of a particular function call path may be indicated by a ranking order of a particular call path in the call path list…),
wherein the call path information of the functions included in the function group is generated on a basis of a result of static analysis of the function group (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…
Fig. 1a, [0037 – 0048] An embodiment of a graph construction process for a monolithic codebase is shown in FIG. 1a. In the embodiment shown, each function in the codebase may have a function signature… The function signature may be generated or read 1001 and the function identified by the signature may be added to the graph 1070 as a node…Call-to functions are those functions that are or can be called from within the added function…In other embodiments, call-from information may be generated recursively during graph construction. In such embodiments, identifying a call-from function in a particular node may enable that particular node to be identified as a call-to node for the node representing the call-from function…In some embodiments, the function, along with any potential child nodes 1020 may be added to the call graph 1090. The graph may be built 1050 in this way for the various call paths, with each graph node being associated with a filter such as a Bloom filter…; see Figs. 1c & 2, call graph and call graph structure), and 
wherein the static analysis is conducted while the functions included in the function group are not called (Rajanna; [0034] An embodiment of a call path finder for a particular code base may be realized by creating and then querying a graph or tree data structure (static analysis). In some embodiments, such a graph may include each function of the code base as a graph node, with connecting nodes representing all other possible functions and/or function instances that are or could be called from that function…)
Struk and Rajanna are in the same analogous art as they are in the same field of endeavor, analyzing code.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rajanna teachings into Struk invention to utilize Rajanna technology to generate function call graph for code efficiently as suggested by Rajanna ([0033 – 0034].)

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Struk and Rajanna as applied to claim 5 above, and further in view of Kanade (Pub. No. US 2005/0022173 A1.)

Claim 7
Struk and Rajanna do not explicitly teach the memory controller is configured to determine an eviction target binary code from the eviction candidate binary codes on a basis of a first-in-first-out (FIFO) policy.
However, Kanade teaches the memory controller is configured to determine an eviction target binary code from the eviction candidate binary codes on a basis of a first-in-first-out (FIFO) policy (Kanade; Fig. 3, [0038] … The FIFO strategy would remove programs serially in the order in which they were initially loaded on the local program store. In other words, the oldest program on the local program store would be removed first, followed by the other more recent programs…)
Struk, Rajanna, and Kanade are in the same analogous art as they are in the same field of endeavor, managing software/functions.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Kanade teachings into Struk/Rajanna invention to manage program/function eviction using FIFO strategy as suggested by Kanade ([0038].)

Claims 8 – 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Struk and Rajanna as applied to claims 1, 11, and 16  above, and further in view of Parsons (Patent No. 6,141,722.)

Claim 8
Struk and Rajanna do not explicitly teach the memory controller is configured to copy the binary code comprising the first function to a second memory area which is different from the first memory area, in order to execute the first function.
However, Parsons teaches the memory controller is configured to copy the binary code comprising the first function to a second memory area which is different from the first memory area, in order to execute the first function (Parsons; Fig. 4, col. 7: 39 – col. 8: 16, … Referring again to FIG. 4, when a protected-mode application 44 boots (first function in second memory area), it examines the marked memory blocks occupied by replaceable real-mode device drivers 50 that have been split and relocated to the top of free memory 36 (i.e. in the 640K section) to determine which real-mode device drivers (first function in first memory area) may be duplicated (which may be none, one, or more than one) in the protected-mode program 44…Following this check, the protected-mode application 44 begins reclaiming memory occupied by any relocatable real-mode device drivers 50 (first memory area) that are duplicated in the protected-mode application.) See picture below.

    PNG
    media_image1.png
    692
    656
    media_image1.png
    Greyscale

Struk, Rajanna, and Parsons are in the same analogous art as they are in the same field of endeavor, managing software/functions in memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Parsons teachings into Struk/Rajanna invention to allow Struk to copy a function to another memory area as suggested by Parsons (col. 7: 39 – col. 8: 16.)

Claim 9
Struk and Rajanna do not explicitly teach the binary code comprising the first function is evicted from the first memory area after being copied to the second memory area.
However, Parsons teaches the binary code comprising the first function is evicted from the first memory area after being copied to the second memory area (Parsons; Fig. 5A, col. 8: 17 – col. 9: 14, The relocatable real-mode device drivers 50 that duplicate protected-mode functionality are deactivated and the memory they occupy in the 640K area 36 is re-claimed for use by other applications… FIGS. 5A-B are flow charts of the required steps to deactivate and reclaim the memory occupied by relocatable real-mode device drivers.
Referring to FIG. 5A, the first step (52) in the deactivation replaces all external services or data provided by the real-mode driver by equivalent code in the protected-mode driver. This replacement will allow the relocatable real-mode device drivers 50 (FIG. 4) to be removed from memory… Returning to FIG. 5A, the next step (60) reclaims the memory block or blocks of memory 36…)
Struk, Rajanna, and Parsons are in the same analogous art as they are in the same field of endeavor, managing software/functions in memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Parsons teachings into Struk/Rajanna invention to allow Struk to also remove a first function in a first memory area after the first function is copied to a second memory area as suggested by Parsons (col. 4: 8 – 12.)

Claim 10
Parsons teaches a start address of an area in which the binary code comprising the first function is copied inside the second memory area is determined dynamically (Parsons; col. 7: 14 – 16, Referring to FIG. 3, a protected-mode application 44 is also typically loaded at least partially into free memory 36.), start address for a second memory area is determined dynamically when the first function is loaded in the second memory area.  Motivation for incorporating Parsons into Struk/Rajanna is the same as motivation in claim 8.

Claim 15
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194